Title: To George Washington from John Hudson, 10 December 1790
From: Hudson, John
To: Washington, George



May it Please your Excellence
⟨Hosp⟩ital December 10th day 1790

To hear this petition of one of your soldiers I am a native of Virginia I was bread and born up Rappahanook River in Essex

County and was unfortunately taken with the Ruhmactick Pains and have no friend to help me hear I have Rote to my friends but cant git no answer and am naked for Cloths I have not a shift to help my self I am in the Pensilvany Hospital and may it Please your Honnour the most that greaves me is that I am the Only american that is in the Rume and the English Counsil supplys them with Cloths and they heave it up to me that I am in my own Cuntry and I fought for it and Cant git no supply from my Country I hope your Excellence will not take it a mis of my Making so bold as to Right to you I hope you will take it in Cosideration and order me sum Clothing of any kind I served in the sevens Virginia Rigmint ⟨In⟩ Capt. John Webbs Company so I hope your honnour will ⟨mutilated⟩ your obdent and Humble Servant

John Hudson

